Citation Nr: 0617871	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling for 
instability, and 10 percent disabling for arthritis with 
limitation of motion.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his girlfriend


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disorder as secondary to service-connected knee disabilities, 
denied an increase in a 10 percent rating for a service-
connected right knee disability, and awarded separate, 
noncompensable service connection for degenerative arthritis 
in the right knee.  

By a March 2002 decision, the Board denied secondary service 
connection for a low back disability, and granted an 
increased rating for the veteran's right knee disability, 
insofar as the Board held that the right knee disability was 
to be rated 10 percent for instability and 10 percent for 
arthritis with limitation of motion, for a combined 
disability rating of 20 percent.  The veteran appealed the 
decision denying the claims for an increased rating and 
secondary service connection to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2003 Order, 
the Court vacated the decision denying an increased rating 
and secondary service connection and remanded the claims to 
the Board for readjudication in accordance with the Joint 
Motion for Remand.  In October 2003 and June 2005, the Board 
remanded the claims for an additional examination of the 
veteran and readjudication of the claims.  In April 2006, the 
veteran testified before the Board at a hearing held via 
videoconference from the RO.  The claims now return to the 
Board for appellate consideration.
  
The issue of entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected knee 
disabilities is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain, swelling, and instability, and 
objective findings of degenerative arthritis.  There is some 
crepitus, but full range of motion.  There is no clinical 
evidence of swelling, locking, instability, or weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee instability and 10 percent for arthritis with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.17a, DC 5010, 5055, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's knee disability has been rated 10 percent 
disabling under DC 5257 (other impairment of the knee) and 10 
percent disabling under DC 5010 (traumatic arthritis).  
Alternative codes for possible application are DCs 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), and 5262 (impairment of 
the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, on VA examination in August 2004, the veteran 
did not report any episodes of dislocation or locking, and 
there was no objective evidence of ankylosis or impairment of 
the tibia and fibula.

Under DC 5257 (other impairment of the knee), a knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  On 
VA examination in August 1999, the veteran complained of 
instability in his right knee, but there was no medial or 
lateral collateral ligamentous laxity found.  Anterior drawer 
sign was negative.  On VA examination in July 2000, no laxity 
was noted.  Finally, on VA examination in August 2004, the 
veteran again complained of instability, but his right knee 
was noted to be stable.  However, when he walked and twisted 
it gave him discomfort.  Under DC 5257, a 20 percent rating 
is warranted for moderate instability.  Here, on each VA 
examination, the veteran's right knee has been noted to be 
stable.  Thus, despite that the veteran complains of a 
feeling of instability in his right knee, this has not been 
demonstrated on examination, and he is accordingly not 
entitled to a rating greater than the current 10 percent 
rating for slight instability under this diagnostic code.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  

Treatment records dated from May 1998 to June 2000 show that 
the veteran intermittently complained of right knee pain.  No 
range of motion testing was conducted on these occasions.

The veteran underwent VA examination in August 1999, July 
2000, and August 2004.  Range of motion testing in August 
1999 revealed flexion from 0 to 135 degrees, and extension to 
0 degrees, with crepitus.  The range of motion of the 
veteran's right knee was noted to be "full" on examination 
in July 2000.  Finally, on examination in August 2004, range 
of motion testing revealed flexion from 0 to 140 degrees, and 
extension to 0 degrees, with crepitus.  

The Board finds that the veteran is not entitled to a higher 
rating under either DC 5260 or 5261.  The range of motion of 
the veteran's right knee was noted to be from 0 to 135 
degrees, on examination in August 1999, and from 0 to 140 
degrees in both July 2000 and August 2004.  Flexion ranging 
from 0 to 140 degrees is considered normal for VA purposes.  
See 38 C.F.R. § 4.71a, Plate II.  The veteran is not entitled 
to a higher rating for limitation of motion under DC 5260 
because flexion is not limited to 30 degrees or less.  Nor is 
he entitled to a higher rating under DC 5261, as extension to 
0 degrees is not compensable.  38 C.F.R. § 4.71a, DC 5261.   

The Board notes that the ranges of motion reported at the 
time of the above-noted VA examinations would be rated 0 
percent if strictly rated under DCs 5260 and 5261.  The Board 
also notes that General Counsel Precedent Opinion VAOPGCPREC 
9-2004 does not seem to apply to the veteran's case given 
that he did not meet the criteria for a compensable rating 
under either DC 5260 or 5261, as the veteran's flexion was 
limited to no less than 135 degrees and extension was no less 
than 0 degrees.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in August 2004, 
the examiner stated that the veteran's range of motion was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive movement.  The veteran 
contends that his right knee condition flares up with 
prolonged walking or standing.  However, even if the veteran 
does experience occasional flare-up of his right knee 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the right 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion.  The 
issue before the Board, then, is whether the veteran is 
entitled to a higher rating under DC 5010 for his 
degenerative arthritis.  Under DC 5010, a 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  Because, however, in 
this case there are not two or more major or minor joints 
involved for which the veteran has established service 
connection for arthritis, he is not entitled to a rating 
greater than the current 10 percent rating under this code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5257 and the current 
10 percent rating pursuant to DC 5010.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; rating 
decisions in October 1999 and June 2003; a statement of the 
case in March 2000; and supplemental statements of the case 
in August 2000, October 2000, and September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a right knee disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability, as secondary to service-connected bilateral knee 
disabilities.

The veteran contends that he is entitled to service 
connection for his low back disability because instability of 
his service-connected knees caused him to fall, and that he 
thereby injured his back.

The record reflects that on examination in July 2000, the 
examiner stated that it was as likely as not that the 
veteran's low back disability was related to his bilateral 
knee disabilities.  This opinion, however, appears to have 
been based upon a history provided by the veteran, as there 
is no indication in the report of examination that the 
examiner reviewed the veteran's claims folder prior to 
rendering the opinion.  Transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Given 
that the veteran's claims folder was not available for review 
at the time of the last examination, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes providing him with a VA examination following a 
review of his claims file.  On remand, the veteran should be 
scheduled for an additional examination and opinion as to 
whether any current low back disorders are related to his 
service-connected knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of any low 
back disorders.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that any 
low back disorder which may be diagnosed 
is causally or etiologically related to 
the veteran's service-connected knee 
disabilities.  The examiner should 
provide the rationale for the opinion 
provided.  If necessary, the examiner 
should reconcile his or her opinion with 
all other opinions of record.

2.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for a low back disability, 
claimed as secondary to service-
connected bilateral knee disabilities.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


